                Case 5:20-po-00208-JLT Document 6 Filed 12/16/20 Page 1 of 2



 1 Jason Hightower
   United States Park Ranger
 2 Department of Interior
   National Park Service
 3 Death Valley National Park
   PO Box 579
 4 Death Valley, CA 92328
   760-614-0458
 5
   Attorney for Plaintiff
 6

 7
                                          UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                        Case No. 5:20-po-00208-JLT
11
                             Plaintiff,               MOTION AND [PROPOSED] ORDER FOR
12                                                    DISMISSAL WITHOUT PREJUDICE
     v.
13
     NABOR PALOMERA-BRAVO,
14
                             Defendant.
15

16

17
            The United States of America, by and through Jason R. Hightower, United States Park Ranger,
18
     pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, moves to dismiss this case in the
19
     interest of justice, without prejudice.
20

21 DATED: December 15, 2020                                     Respectfully submitted,

22

23                                                                      By          /s/ Jason R. Hightower
                                                                                         Jason R Hightower
24                                                                    Supervisory United States Park Ranger
                                                                                 Death Valley National Park
25

26

27

28
                                                        1
                                                                                    U.S. v. Palomera-Bravo
                                                                               Case No. 5:20-po-00208-JLT
                Case 5:20-po-00208-JLT Document 6 Filed 12/16/20 Page 2 of 2



 1                                             ORDER
 2
          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.
 3
     IT IS SO ORDERED.
 4

 5     Dated:     December 15, 2020                      /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                                               U.S. v. Palomera-Bravo
                                                                          Case No. 5:20-po-00208-JLT
